 In the Matter of EASTERNSUGAR ASSOCIATES,EMPLOYERandUNIONDE MECANICOS,MAQUINISTAS,Y AUXILIARES DE LA CENTRAL SANTAJUANA (FLT), PETITIONERIn the Matter of EASTERN SUGAR ASSOCIATES,EMPLOYERandUNIONDEFACTORIA,VIASY OBRAS DE LA CENTRAL JUNCOS (FLT),PETITIONERCasesNos. 38-RC-4 and 38-RC--5,respectively.DecidedNovember1, 1948DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board finds :1.Eastern Sugar Associates, with its principal office at Caguas,Puerto Rico, is a business trust engaged in the production of raw sugarat four sugar mills or "centrals" known as Central Santa Juana,Central Juncos, Central Pasto Viejo, and Central Cayey.At CentralSanta Juana the Employer also operates a refinery. The Santa Juanaand Juncos operations are the only ones involved in this proceeding.The Employer is engaged in commerce within the meaning of the,National Labor Relations Act.2.The Petitioners, affiliated with Federacion Libre de Los Trabaja-dores (hereinafter called FLT), which is in turn affiliated with theAmerican Federation of Labor, and the Intervenor, Sindicato deTrabajadores de la Industria Azucarera, affiliated with ConfederacionGeneral de Trabajadores de Puerto Rico, Inc.,' claim to representemployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.IHereinafter called C.G. T., Inc.80 N. L. R. B., No. 19.73 74DECISIONS OF NATIONALLABOR RELATIONS BOARDThe appropriate unitsThe Petitioner in 38-RC-4 seeks a unit of all production and main-tenance employees at the Employer's Santa Juana mill and refinery,including "railroad and maintenance of way employees," but exclud-ing professional sugar boilers, office and clerical employees, guards,professional employees, and all supervisors.The Petitioner in 38-RC-5 seeks a unit composed of the same cate-gories of employees at the Employer's Juncos mill.The Employer and Intervenor do not object to the specific compo-sition of the units sought by the Petitioners, but contend that theappropriate unit is a multiple-employer unit consisting of the em-ployees in all the sugar mills operated by members of the SugarProducers Association of Puerto Rico,2 to which the Employer belongs.In the event that the Board does not find such a unit to be appropriate,the Employer and Intervenor request that the Board find appropriatea unit of the employees of all four sugar mills operated by the Em-ployer.The same issue as is involved in this case was presented to theBoard in 1943 inMatter of Wii'sling & Compania, S. En.C.,awherethe Petitioner 4 requested severance of two plant-wide units from theAssociation-wide unit then in effect.The Board in that case reviewedthe history of collective bargaining in the Puerto Rico sugar industry.and its findings in this regard may be summarized briefly as follows :The first effective labor organization in the industry was FLT.For several years prior to 1933, it obtained contracts with individualproducers on a plant-wide basis.However, no appreciable gainswere obtained for the sugar employees until, in 1933, a system of col-lective bargaining on an insular basis was instituted between FLT andthe Association, to which most of the sugar mill owners on the islandbelonged.This system consisted of periodic negotiations betweenrepresentatives of the Association and of FLT culminating in a mastercontract, which was submitted for approval to the individual membersof the Association and to the FLT locals. Each member of the Asso-ciation was free to accept or reject this master contract.The mastercontract, on the other hand, was binding on all the FLT locals ifaccepted by a majority of such locals.-''Hereinafter called the Association.a 49 N. L R B 1273.4 Both the petitions in that case were filed by Confederation General de Trabajadores dePuerto Rico,hereinafter called C G. T,which was the predecessor of C. G. T., Inc, theparent body of the Intervenor in the instant case.6The parties to the instant case stipulated that at the time of theWirshingdecisionthree or four members of the Association had rejected the 1942 FLT master contract,executing separate agreements withC. G T. locals. EASTERN SUGAR ASSOCIATES75,This system of Association-wide bargaining continued for 10 years,from 1933 to the date of the decision in theWirshingcase; and as aresult of this system of bargaining, the working conditions of thesugar workers improved and their understanding of, and participationin, collective bargaining increased.In view of this history, our predecessors concluded in theWirshirngcase :We are convinced that the full benefit of collective bargainingcannot be insured to the employees by breaking up the collec-tive bargaining unit which has been established by a long historyof contractual relations between the Association on behalf of thesugar producers, and the FLT on behalf of the sugar workers ofthe Island (p. 1282).The Board, accordingly, found that the type of unit sought by thePetitioner in theWirshingcase was not appropriate for the purposesof collective bargaining and dismissed the petitions.After that ruling, C. G. T. on April 12, 1944, filed a petition withthe Insular Labor Relations Board for certification as representativeof allfactory, railroad, and agricultural workers on the Island whoseemployers were members of the Association. In its decision of De-cember 23, 1944, the Insular Board, relying on theWirshingcase,found such a unit to be appropriate and ordered an election.Theelection, held on January 30, 1945, was won by C. G. T., and it wascertified as the exclusive representative of the employees in the unitfound appropriate.Claiming tohave succeeded to the foregoing certification, C. G. T.,Inc.," acting through the Executive Committee of the Intervenor,negotiated master contracts with the Association in the years 1945,1946, 1947, and 1948, following substantially the same procedure ashad been established by FLT, except that in connection with theexecution of the contracts the parties stipulated in effect that when-ever the majority of the employeesat a mill of amember of the Asso-ciation are represented by a union not affiliated with the Intervenor,such member will not be required to adopt the master contract.'6 In 1945, C. G T was split into C. G. T, Inc., and C G T Autentica. The latter organi-zation afterwards suffered the defection of a group known as Union General de Trabajadoresde Puerto Rico, hereinafter referred to as U. G. T.4 The stipulations are silent as to the means to be used by employers to ascertain themajority status of a union of their employees for the purposes of this provisionThesestipulations were in the form of letters from an officer of the Association to an officer ofthe Intervenor,except that in 1948 a provision similar in tenor to these letters was in-corporated in the master contract itself.Under the language of these stipulations the locals of the Intervenor are required toadopt the master contracts.Whether, as in the case of the FLT contracts,approval ofthe master contract by a majority of the locals is a condition precedent of this require-ment, is not clear fiom the record. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDSince 1945, about 90 percent of the owners of sugar mills on theisland have belonged to the Association.During that period from60 to 70 percent of these members have actually executed with localsof the Intervenor contracts embodying the terms of the master con-tract.The balance of these members have signed contracts with FLTlocals and with other unions.Employers who are not members ofthe Association have signed contracts, in part with locals of theIntervenor, and in part with locals of FLT and other unions. Thus,while the bulk of the industry has since theWirshingcase continuedto adhere to the master contracts, a substantial minority of the millshave rejected them.'The foregoing developments since theWirshingdecision cast doubton the applicability of that decision to the present-day situation asdisclosed by this record.By adopting the "escape clause," mentionedabove, in connection with their master contracts, the Employer andthe Intervenor have in effect themselves indicated their willingnessthat ineachof the Employer's plants, including those involved inthis case, the majority of the employees shall determine whether bar-gaining shall be on an Association-wide or single-plant basis.TheEmployer and the Intervenor have thus, by their own conduct andagreements, accepted the principle of self-determination as the solobasis for selecting the appropriate unit for collective bargaining : thevoluntary application of this principle throughout the industry has,as already noted, resulted in a marked resurgence of single-plantbargaining.It would merely be a logical implementation of this principle forthe Board to direct self-determination elections in the instant cases,permitting a choice by the employees in each plant between the Asso-ciation-wide and the single-plant unit. In so doing, the Board wouldsimply be giving effect to the afore-mentioned agreement of theEmployer and the Intervenor to abide by the wishes of the majorityof the employees in each plant, except that the ascertainment of theemployees' wishes would not be left, as it now is, to informal investiga-tion by the Employer. It would be determined by an election understatutory safeguards.8In 1948, the distribution was fairly typical.Ofthe 36 millson the island,32 belongedto the Association.Of these,19 signed contractswith locals of the Intervenor,adoptingthe mastercontract, 5 signed with FLT, 5 signed with independentunions,2 with C. G. T.Autentica and 1 with UGT. Of the 4 mills not belonging to the Association, 1 signed witha local ofthe Intervenor, 1 with FLT, 1 with an independent, and 1 with UGT.Includedin the foregoingenumerationare the contracts signed bythe Employer as amember ofthe Association with the locals in its four plantsAtSanta Juana,Juncos, andCayey themaster contract was adopted.At Pasto Viejothe Employer signed a differentcontractwithan independent union.The instant petitions having been timely filed, noIssue of contract bar is presented with respect to the Santa Juana and Juncos contracts. EASTERN SUGARASSOCIATES77In view of these considerations, including the fact that collectivebargaining in the Puerto Rican Sugar industry has been effectivelyand extensively conducted since theWirshingcase on the basis of asingle-plant, as well as an Association-wide, unit, we find that eitherunit may now be appropriate, depending on the desires of the em-ployees.9We shall, however, make no final unit determinations atthis time, but shall first ascertain the desires of the employees asexpressed in the elections hereinafter directed. If a majority in eachelection vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate unit; if a majority vote for theIntervenor they will be taken to have indicated their desire to remainpart of the existing Association-wide unit.Composition of unitAs already noted, the Petitioner in Case No. 38-RC-4, with theconcurrence of the Employer and Intervenor, wishes to include therefiningemployees at Santa Juana in the same unit with the millemployees.The refinery is housedin a separatebuilding adjacentto the mill and processesraw sugarproduced at the mill.Both therefinery and the mill have the same over-all supervision.Most ofthe operations and job classifications in both plants are similar.Whilethe refinery employees, unlike the mill employees, have not heretoforebeencovered by any collective bargaining contract, we find that thereis a sufficientcommunity of interest between both group of employeesto warrant theirinclusionin the same unit.We shall, accordingly, direct elections by secret ballot among thethe employees in the following voting groups :1.All production and maintenance employees at the Employer'sSanta Juana mill and refinery, including railroad and maintenanceof way employees, but excluding professional sugar boilers, officeand clerical employees, guards, professional employees, and allsupervisors.2.All production and maintenance employees at the Employer'sJuncos mill, including railroad and maintenance of way employees,but excluding professional sugar boilers,office andclerical employees,guards,professional employees,and all supervisors.The date of the electionsAll the parties agree that, in view of the seasonal nature of theEmployer's operations, any election in this case should be conductedIn view of the Employer's own history of bargaining since 1947on less than an em-ployer-wide basis (see preceding footnote), we do not accept the Employer's alternativeproposalthat we find appropriate an employer-wide unit. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDon a date in the months of March, April, or May, as these months con-stitute the peak of the grinding season.We shall so provide in ourdirection of elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible in the months ofMarch, April, or May, 1949, on a date to be determined by the Re-gional Director for the Region in which this case was heard, under thesupervision and direction of said Regional Director, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting groups described above, who were employed during the pay-roll period immediately preceding the date of the applicable elec-tion,including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether they desire to be represented,for purposes of collective bargaining, (1) in Case No. 38-RC-4, byUnion de Mecanicos, Maquinistas y Auxiliares de la Central SantaJuana (FLT), or by Sindicato de Trabajadores de la Industria Azu-carera (C. G. T., Inc.), or by neither; and (2) in Case No. 38-RC-5,by Union de Fractoria, Vias y Obras de la Central Juncos, or by Sin-dicato de Trabajadores de la Industria Azucarera (C. G. T., Inc.),or by neither.